The present application 17/015,038, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 11/11/2022
Examiner acknowledges applicant’s preliminary amendment filed on 12/20/2021
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Information Disclosure Statement

The information disclosure statement filed on 10/1/2022 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.






Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020 This application has DOM PRO # 63/055,783 filed on 07/23/2020 This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879.  This application is a  CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403.  This application is a CON of 1        US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452.  This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.  
 	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019





Statutory Review under 35 USC § 101
Claims 1-19 are directed  to a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations: have been reviewed
 	Claims 15-21 appear to be statutory, as , non-transitory, machine-readable medium storing instructions (fig 14, ¶ 0168,0172) executed by a computer system as disclosed (fig 14) (claim says non-transitory)

Claim 20 is directed to a method and have been reviewed.
 	Claim 20  perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions











Response to Arguments
 	Applicant's arguments with respect to claims 1-20 filed 11/4/2022 have been
fully considered, for examiner’s response, see discussion below:
Double Patenting
	At page 9, examiner acknowledges applicant’s response on double patent, however, examiner hereby maintains double patent rejection, may overcome by filing terminal disclaimer subject to approval.

35 U.S.C. § 103(a) 	Section 103 forbids issuance of a patent when "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains."KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (hereinafter "KSR").In KSR, the Supreme Court emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art", id. at 415, and discussed circumstances in which a patent might be determined to be obvious. Id. at 415-16 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966)). The Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 416. The operative question in this "functional approach" is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at 417. 	The Federal Circuit recently recognized that "[a]n obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not." Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 416). The Federal Circuit relied in part on the fact that Leapfrog had presented no evidence that the inclusion of a reader in the combined device was "uniquely challenging or difficult for one of ordinary skill in the art" or "represented an unobvious step over the prior art." Id. at 1162 (citing KSR, 550 U.S. at 418). 	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc. 800 F 2d 1091, 1097 (Fed. Cir. 1986)
 	
a) At page 11-12, claim 1,20, applicant argues:
	The cited references, taken alone or hypothetical combination, fail to teach or suggest “receiving ... a ... graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template.”……. The cited “query strings” of Isard are not graph portion templates. They do not “comprises a first vertex template and an edge template,”…….

Examiner’s response:
	The prior art of Isard is directed to optimization of distributed execution graph, more specifically, prior art teaches defining graph, creating graph, building graph and executing graph objects during run time (Abstract, fig 3).  The prior art fig 3, fig 11, element 820,822, 0052, line 1-3, 0083  teaches direct graph including vertices element 220, 222, 224, 226, 228, 230.  The prior art of Isard teaches defines vertices of the graph with respect to each edges, while identifying tail and head vertex placed in vertex queue as data structure (0055-0056).  The prior art of Isard teaches vertices of the graph forming from the nodes of the distributed execution engine, further forming graph that represents the query logs because it captures the activity of the search, extracts respective query string and building query frequencies in analyzing respective sequence of partitions of the vertex and generates replication and/or template graph (0050-0051).  It is noted that at paragraph 0052-0054, Isard teaches direct graph structure having vertex, edge(s) particularly directed acyclic graph vertex program represents template as mapped onto resources and vertex log files, and data extract the query strings based on hash, while each of the vertices from the graph portions output a set of hashes of query string is integral part of the defined graph template as detailed in 0052,0062-0063.  The prior art of Isard teaches vertex program code i.e, use a data type with vertexes, edges building respective objects to define the query wrapped template  as part of the library that automatically construct the respective data to extract from the query as detailed in 0052, 0055-0056.
 	It is however, noted that Isard does not teach “mutually exclusive category labels”.  On the other hand, Babikov disclosed “mutually exclusive category labels” (0026-0027, 0029,0056- Babikov teaches directed acyclic graphs relationship between parent and child and mutually distant categories for example as detailed in fig 2, further directed acyclic graph structured classification of objects represented by different facets that are mutually exclusive and collectively form a description of object properties as detailed in 0029. Babikov also teaches identifying each object properties based on each criteria  defined by a set of mutually exclusive attributes forms attribute expressions that describes classification categories as detailed in 0056.   
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine direct acyclic graph objects of identified properties describing classification categories of Babikov et al., into optimization of distributed execution graph of Isard because that would have allowed users of Isard to define graph object properties classifying and identifying categories particularly directed acyclic graphs testing parent-child relationship between mutually distant categories including vertex is a distant child of vertex (Babikov: 0026) allows to perform different facets, while selection supporting arbitrary order selection  ie., classification categories are formed dynamically in run-time that allows access to  different graph tree categories build any number of mutually exclusive categories (Babikov: 0029). The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398
 	Examiner applies above arguments to claims 2-19 depend from claim 1 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 (17/015,038 as filed on 12/20/2021) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1 of U.S. Patent No. 11132403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,038
US Patent No. 11,132,403
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	 executing, with one or more processors, an instance of an application, wherein: program state of the instance of the application comprises a set of vertices and a set of directed graph edges, 
 	each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
 	each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
 	serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
 	distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices; 









 	deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
 	storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
 	 receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
 	querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
 	computing, with one or more processors, a response value based on the subset of vertices; and 
 	sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.


Claim 1, 19  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
        determining, with a computer system, that an event has occurred, wherein the event corresponds to modification of data stored by the computer system;
       selecting, with the computer system, a self-executing protocol among a plurality of self-executing protocols based on the event, wherein:
        the self-executing protocol comprises a set of conditions, a set of entities, a set of vertices, and a set of directed graph edges connecting the set of vertices,






        the set of vertices comprise different respective subsets of the conditions,
       the set of entities are encoded in an associative array,
       the set of conditions are encoded in an associative array,
       the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage,
       selecting is based on whether the event satisfies any of the set of conditions;
        deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges;
        determining, with the computer system, a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory based on a set of values, wherein each value of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, and wherein at least one of the set of values indicate that at least one of the set of vertices of the directed graph in the non-persistent memory is triggerable;
        determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event;
        updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices:
       updating a first value associated with the respective triggered vertex based on the event, where the first value indicates whether the respective triggered vertex is triggerable;
       updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex;
        updating, with the computer system, the serialized array of vertices by serializing the directed graph in the non-persistent memory after updating the directed graph in the non-persistent memory based on the set of triggered vertices; and
        persisting, with the computer system, the serialized array of vertices to the persistent storage after the serialized array of vertices is updated by serialization.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-19 of U.S. Patent No. 11,132,403 to arrive at the claims 1-20 of the instant application 17/015,038 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,038 deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph , while  claim 1,19 of U.S. Patent No. 11,132,403,  deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges; determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event is absent of the limitation from instant application 17/015,038 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.









Claims 1-20 (17/015,038 as filed on 12/20/2021) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,831,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,038
US Patent No. 10,831,452
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	 executing, with one or more processors, an instance of an application, wherein: program state of the instance of the application comprises a set of vertices and a set of directed graph edges, 
 	each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
 	each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
 	serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
 	distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices; 
 	deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
 	storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
 	 receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
 	querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
 	computing, with one or more processors, a response value based on the subset of vertices; and 
 	sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.

Claim 1, 22  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising:
      obtaining, with a computing system, program state of a smart contract, wherein the program state encodes a directed graph, the directed graph comprising:
      a set of vertices, and
      a set of directed edges connecting respective pairs of vertices among the set of vertices,
      a wherein the program state includes a set of conditional statements and a set of entities;
       obtaining, with the computing system, a request encoding a set of conditional statement parameters corresponding to an amendment to the smart contract;
        determining, with the computing system, a first subset of vertices in the directed graph, wherein each respective vertex of the first subset causes a state change of the program state in response to a respective conditional statement associated with the respective vertex being satisfied;
        selecting, with the computing system, a second subset of the first subset based on the set of conditional statement parameters encoded in the request;
      determining, with the computing system, a set of selected entities based on the second subset;
       determining, with the computing system, whether a set of criteria associated with the set of selected entities is satisfied;
       updating, with the computing system, the set of conditional statement parameters based on the set of conditional statements in response to a determination that the set of criteria associated with the set of selected entities is satisfied;
        updating, with the computing system, the second subset based on the updated set of conditional statements; and
        storing, with the computing system, the program state in storage memory after updating the second subset.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-22 of U.S. Patent No. 10,831,452 to arrive at the claims 1-20 of the instant application 17/015,038 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,038 each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; , while  claim 1,22 of U.S. Patent No. 10,831,452, a set of vertices, and  a set of directed edges connecting respective pairs of vertices among the set of vertices, determining, with the computing system, a first subset of vertices in the directed graph, wherein each respective vertex of the first subset causes a state change of the program state in response to a respective conditional statement associated with the respective vertex being satisfied; is absent of the limitation from instant application 17/015,038 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.


















Claims 1-20 (17/015,038 as filed on 12/20/2021) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,915,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,038
US Patent No. 10,915,578
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	 executing, with one or more processors, an instance of an application, wherein: program state of the instance of the application comprises a set of vertices and a set of directed graph edges, 
 	each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
 	each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
 	serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
 	distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices; 
 	deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
 	storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
 	 receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
 	querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
 	computing, with one or more processors, a response value based on the subset of vertices; and 
 	sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.


Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
      obtaining, with a computer system, a set of conditional statements, wherein:
       a conditional statement of the set of conditional statements is associated with an outcome subroutine that specifies operations in each of one or more branches of the conditional statement,
       a set of index values index the set of conditional statements, and
       a first outcome subroutine of a first conditional statement of the set of conditional statements uses a first index value of the set of index values, wherein the first index value is associated with a second conditional statement of the set of conditional statements;
        executing, with the computer system, a program instance of an application based on the set of conditional statements, wherein program state data of the program instance comprises:
         a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair,
a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices,
        a set of vertex categories, wherein each of the set of vertex categories is a category value and is associated with a respective vertex of the set of vertices and is determined based on a respective conditional statement of the respective vertex, and
       a set of scores, wherein each given score of the set of scores is associated with a given vertex and is based on a given conditional statement of the given vertex;
        updating, with the computer system, the program state data based on a set of inputs comprising a first input, wherein updating the program state data comprises:
         modifying a status of a first vertex of the set of vertices based on the first input,
       updating a vertex adjacent to the first vertex; and
        determining, with the computer system, an outcome score based on the set of scores after updating the program state data.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-49 of U.S. Patent No. 10,915,578 to arrive at the claims 1-20 of the instant application 17/015,038 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,038 deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
, while  claim 1,20 of U.S. Patent No. 10,915,578, a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair, a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices, is absent of the limitation from instant application 17/015,038 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.
















Claims 1-20 (17/015,038 as filed on 12/20/2021) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,028 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Co-pendingUS application: 17/015,028
Instant US Patent No. 17/015,038
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 

 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 


 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  

Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
       executing, with one or more processors, an instance of an application, wherein: 
        program state of the instance of the application comprises a set of vertices and a set of directed graph edges,
         each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
         each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
         serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
         distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices;  
        deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
        storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
        receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
        querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
        computing, with one or more processors, a response value based on the subset of vertices; and 
        sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,028 to arrive at the claims 1-20 of the instant application 17/015,038 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,028 a set of directed edges connecting respective pairs of vertices among the set of vertices; selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template, while  instant claim 1,20 of U.S. Application No. 17/015,038, each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair , is absent of the limitation from the co-pending application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.


















Claims 1-20 (17/015,028) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,038 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,038
US Patent No. 17/015,065
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
       executing, with one or more processors, an instance of an application, wherein: 
        program state of the instance of the application comprises a set of vertices and a set of directed graph edges,
         each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
         each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
         serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
         distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices;  
        deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
        storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
        receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
        querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
        computing, with one or more processors, a response value based on the subset of vertices; and 
        sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.
Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
       determining, with a computer system, a set of features associated in memory of the computer system with a set of vertices of a first directed graph, wherein a feature of the set of features is associated in memory of the computer system with a category type comprising a set of mutually exclusive categories; 
         obtaining, with the computer system, a set of feature values associated with the set of vertices, wherein each respective vertex of set of vertices is associated with a respective subset of feature values, wherein: 
      each feature value is associated with a feature of the set of features, and 
      the respective subset of feature values comprise a respective category of the set of mutually exclusive categories; 
       selecting, with the computer system, a first subset of features based on the set of feature values, wherein the selecting comprises: 
       determining a plurality of candidate subsets of features; 
       determining a plurality of feature subset scores associated with the plurality of candidate subsets of features based on a category label selected from the set of mutually exclusive categories and the set of feature values; and  
        selecting the first subset of features based on the plurality of feature subset scores;
         performing, with the computer system, a first operation to determine a set of extracted feature values, the first operation comprising: 
        determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
       determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph; 
        determining, with the computer system, a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph determining, with the computer system, whether the metric satisfies a first threshold; and 
       storing, with the computer system, the metric in persistent storage


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,065 to arrive at the claims 1-20 of the instant application 17/015,038 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,038 receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template, while  claim 1,20 of U.S. Application No. 17/015,065, determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph; determining, with the computer system, a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph determining, with the computer system, whether the metric satisfies a first threshold, is absent of the limitation from instant application 17/015,038 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.
















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over
Isard, US Pub.No. 2008/0098375 published Apr,2008 in view of Babikov,Pavel et al., (hereafter Babikov), US Pub.No. 2005/0065955 published Mar,2005





As to claim 1,20, Isard teaches a system which including “A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising” (Isard: 0045-0046-Isard teaches both hardware and software);  
 	 “executing, with one or more processors, an instance of an application, (Isard: 0045-0046) wherein: program state of the instance of the application comprises a set of vertices and a set of directed graph edges” (fig 3, fig 11, element 820,822, 0052, line 1-3, 0083  – Isard teaches direct graph including vertices element 220, 222, 224, 226, 228, 230);
 	“each vertex of the set of vertices comprises an identifier and a set ” (0053-0054 – Isard teaches graph vertices identifying  data received from vertices element 220-230), and 
 	“each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair” (0055-0056 – Isard teaches defines vertices of the graph with respect to each edges, while identifying tail and head vertex placed in vertex queue as data structure)  
  	“serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage  of a first computing device of a plurality of computing devices communicatively coupled to each other via a network” (0045, 0047, 0056-0058 – Isard teaches serialized data using base class for vertex program including initialization parameters during graph construction; further Isard teaches computing hardware and software, and devices may be communicate with other devices using wired and wireless network for example as detailed in 0047; 
 	“distributing, with one or more processors” (Isard: 0047), the serialized set of vertices to a second computing device of the plurality of computing devices” (fig 1, fig 3, 0058 – Isard teaches serialized set of vertices  from hierarchical computing devices); 
 	“deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format” (fig 3-4, 0056,0059 – Isard teaches both serialization and deserialization process holding objects for a given data types using the vertex program generating direct graph objects)  ; 
 	“storing, with one or more processors” (Isard: 0046 – Isard teaches storage devices such as memory, processors and like) the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device” (Isard : 0104-0105 – Isard teaches graph data structure and each vertex corresponds to respective instance of code) ;
 	 “receiving, with one or more processors” (0047), a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template: , and wherein the first vertex template is associated with a set,  and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template (Isard: 0052-0054 – Isard teaches direct graph structure having vertex, edge(s) particularly directed acyclic graph vertex program represents template as mapped onto resources); 
 	“querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph” (Isard: 0052,0062-0063 – Isard teaches vertex log files, and data extract the query strings based on hash, while each of the vertices from the graph portions output a set of hashes of query string is integral part of the defined graph template); 
 	“computing, with one or more processors, a response value based on the subset of vertices” (Isard: 0053, 0103-0104); and 
 	“sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message” (Isard: 0076-0078, 0084).  It is however, noted that Isard does not teach “mutually exclusive category labels”.  On the other hand, Babikov disclosed “mutually exclusive category labels” (0026-0027, 0029,0056- Babikov teaches directed acyclic graphs relationship between parent and child and mutually distant categories for example as detailed in fig 2, further directed acyclic graph structured classification of objects represented by different facets that are mutually exclusive and collectively form a description of object properties as detailed in 0029. Babikov also teaches identifying each object properties based on each criteria  defined by a set of mutually exclusive attributes forms attribute expressions that describes classification categories as detailed in 0056.   
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine direct acyclic graph objects of identified properties describing classification categories of Babikov et al., into optimization of distributed execution graph of Isard because that would have allowed users of Isard to define graph object properties classifying and identifying categories particularly directed acyclic graphs testing parent-child relationship between mutually distant categories including vertex is a distant child of vertex (Babikov: 0026) allows to perform different facets, while selection supporting arbitrary order selection  ie., classification categories are formed dynamically in run-time that allows access to  different graph tree categories build any number of mutually exclusive categories (Babikov: 0029). 

As to claim 2, the combination of Isard, Babikov disclosed:
 	“determining a set of entities based on the subset of vertices” (Isard: 0051-0052); 
 “determining whether a data retrieval criterion of the set of entities is satisfied” (Isard: 0052-0053); and   
“computing the response value comprises computing the response value in
response to a determination that the data retrieval criterion is satisfied” (Isard: 0102-0103).

As to claim 3 the combination of Isard, Babikov disclosed:
 	“storing an updated directed graph in the second persistent storage based on the message” (Isard:0066-0067); 
 	“determining a first update confirmation value associated with the updated directed graph” (Isard: 0087-0088 – Isard teaches modify existing direct graph providing replicate operation including vertices values); 
 	“receiving a second update confirmation value at the second computing device” (Isard: 0093-0094); 
 	“determining whether the first update confirmation value satisfies a set of storage update criteria based on the second update confirmation value” (Isard: 0090-0091; and 
 	“in response to a determination that the first update confirmation value satisfies the set of storage update criteria, set an indicator to indicate that the updated directed graph is valid in the second persistent storage” (Isard: 0090-0094)

As to claim 4,  the combination of Isard, Babikov disclosed:
 	“determining whether a graph portion of the directed graph matches a graph portion template of a library of graph portion templates” (Isard: 0107-0108); and
 	“ in response to a determination that the graph portion of the directed graph matches the graph portion template, associating an index value with a first vertex of the graph portion, wherein the first vertex is retrievable with the index value” (Isard: 0080-0081,0110-0111).

As to claim 5 the combination of Isard, Babikov disclosed:
 	 “selecting a plurality of directed graphs stored in the second persistent storage based on the message” (Isard fig 4, 0055-0056); 
 	“for each respective directed graph of the plurality of directed graphs, determining a respective subset of vertices associated with the respective directed graph” (Isard 0052-0054); and  
 	 “determining the response value based on the respective subsets of vertices of the plurality of directed graphs” (Isard: 0063-0064).

As to claim 6, the combination of Isard, Babikov disclosed:
 	“detecting a state-updating event associated with an update to program state, wherein the state-updating event causes a change in the set of vertices or a status associated with the set of vertices” (Isard: 0066-0067, 0090-0091); 
 	“updating a historical sequence of records based on the state-updating event, wherein each respective vertex of the historical sequence of records is associated with a respective state-updating event” (Isard: 0051-0052, 0067-0069); and 
 	“storing the historical sequence of records in the second persistent storage, wherein each vertex of the historical sequence of records is associated with a respective version of the directed graph” (Isard: 0072-0074).

As to claim 7,  the combination of Isard, Babikov disclosed:
 	“wherein the graph portion template comprises a plurality of vertex templates and a plurality of directed graph edges associating the plurality of vertex templates with each other” (Isard: 0076-0077).

As to claim 8 the combination of Isard, Babikov disclosed: 
 	“selecting a subset of nodes from the plurality of computing devices, where each respective node of the subset of nodes corresponds with a respective computing device of the plurality of computing devices, wherein the subset of nodes is fewer in number than the a total number of nodes of the plurality of computing devices” (Isard: fig 1, fig 3, 0051-0053); and 
 	“generating, with at least one the subset of nodes, a block of a sequence of blocks stored in the first persistent storage” (Isard: 0051-0052, 0074).

As to claim 9, the combination of Isard, Babikov disclosed:
 	“wherein the first computing device validates an update to program state based on a consensus voting process involving other computing devices in the plurality of computing devices” (Isard: 0070-0071).

As to claim 10, the combination of Isard, Babikov disclosed:
 	“determining a predicted directed graph based on the first directed graph” (Isard: 0090-0091); and 
 	“storing the predicted directed graph in association with the first directed graph” (Isard: 0077).

As to claim 11,  the combination of Isard, Babikov disclosed:
 	“the operations further comprising validating the directed graph at the second computing device based on a signature value provided by the first computing device (Isard: 0070-0071,0078).



As to claim 12,  the combination of Isard, Babikov disclosed:
 	“storing a third instance of the directed graph in a third persistent storage, wherein the third persistent storage is a persistent storage of a cloud computing server” (Isard: fig 1, 0043,0047).

As to claim 13 the combination of Isard, Babikov disclosed:
 	“wherein the second persistent storage is a persistent storage of a peer-to-peer data-sharing network comprising a second plurality of computing devices” (Isard: fig 1, 0043,0047), wherein data stored on a first peer of the second plurality of computing devices is distributed to other peers of the second plurality of computing devices (Isard: fig 1,fig 3, 0043,0047-0048).

As to claim 14,  the combination of Isard, Babikov disclosed:
 	the operations further comprising storing a natural language document in association with the directed graph in the data structure of the second persistent storage” (Babikov: 0042-0043, fig 4).

As to claim 15,  the combination of Isard, Babikov disclosed:
 	“the operations comprising steps for serializing, steps for storing, and steps for deserializing the directed graph” (Isard: 0056,0059).

As to claim 16 the combination of Isard, Babikov disclosed:
 	“steps for updating the program state of the application” (Isard: 0042,0044).
As to claim 17, the combination of Isard, Babikov disclosed:
 	“generating a plurality of previous versions of the directed graph based on a sequence of blocks stored in the first persistent storage” (Isard: 0072-0074,0076); and 
 	“storing the plurality of previous versions in the second persistent storage” (Isard: 0053-0054).

As to claim 18, the combination of Isard, Babikov disclosed:
 	“determining an updated vertex of the second instance of the directed graph” (Isard: 0066-0067); and 
 	“storing a score change or a set of entities associated with the updated vertex in the data structure of the second persistent storage” (Isard : 0102-0103).

As to claim 19,  the combination of Isard, Babikov disclosed:
 	“determining a set of conditional statements associated with the subset of vertices” (Isard: 0091-0092); 
 	“determining a set of scores based on the set of conditional statements” (Isard: 0101-0103); and 
 	“determining the response value based on a sum of the set of scores” (Isard: 0095-0096,0103).
Conclusion

The prior art made of record
				a.  	US Pub. No.  	2005/0065955
				b. 	US Pub. No. 		2008/0098375
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.











THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154